Name: Commission Regulation (EEC) No 2657/91 of 5 September 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 9 . 91 Official Journal of the European Communities No L 249/ 15 COMMISSION REGULATION (EEC) No 2657/91 of 5 September 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spa^n and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 Q, as last amended by Regulation (EEC) No 2599/91 (*); HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto . 2 . However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 6 September 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 6 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 162, 26 . 6 . 1991 , p. 27 . O OJ No L 164, 24 . 6 . 1985, p. II . (4) OJ No L 244, 31 . 8 . 1991 , p. 48 . O OJ No L 167, 25 . 7 . 1972, p. 9 . (6) OJ No L 201 , 31 . 7 . 1990, p. 11 . O OJ No L 169, 29 . 6 . 1991 , p. 16 . (8) OJ No L 243, 31 . 8 . 1991 , p. 31 . O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 249/16 Official Journal of the European Communities 6. 9 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 9 (') io o 110 12 (') l (') 2 0 1 . Gross aids (ECU) : I I  Spain 18,443 18,193 18,051 18,329 16,757 16,615  Portugal 25,413 25,163 25,021 25,299 23,727  23,585  Other Member States 18,443 18,193 18,051 18,329 16,757 16,615 2. Final aids : ll\ \ \ Seed harvested and processed in : \  Federal Republic of Germany (DM) 43,42 42,83 42,50 43,15 39,45 39,11  Netherlands (Fl) - 48,92 48,26 47,88 48,62 44,45 44,07  BLEU (Bfrs/Lfrs) 895,52 883,38 876,49 889,99 . 813,66 806,76  France (FF) 145,62 143,65 142,52 144,72 132,31 131,19  Denmark (Dkr) 165,62 163,37 162,10 164,59 150,48 149,20  Ireland ( £ Irl) 16,207 15,988 15,863 16,107 14,726 14,601  United Kingdom ( £) 14,572 14,372 14,256 14,477 13,214 13,099  Italy (Lit) 33 486 32 046 31 796 32 286 29 517 29 162  Greece (Dr) 4 545,14 4 459,96 4 379,19 4 410,98 3 988,55 3 815,71  Spain (Pta) 2 841,20 2 804,55 2 784,77 2 824,98 2 595,39 2 564,47  Portugal (Esc) 5 375,85 5 325,07 5 289,62 5 335,49 5 014,89 4 947,53 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . ANNEX 11 Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 9 (') io o 110 120 10 2 (') 1 . Gross aids (ECU) : I I  Spain 19,693 19,443 19,301 19,579 18,007 17,865  Portugal 26,663 26,413 26,271 26,549 24,977 24,835  Other Member States 19,693 19,443 19,301 19,579 18,007 17,865 2. Final aids : ll\ \ \ Seed harvested and processed in : Il\ \ \ \ \  Federal Republic of Germany (DM) 46,36 . 45,77 45,44 46,09 42,39 42,06  Netherlands (Fl) 52,24 51,57 51,20 51,93 47,76 47,39  BLEU (Bfrs/Lfrs) 956,22 944,08 937,19 950,68 874,35 867,46  France (FF) 155,49 153,51 152,39 154,59 142,18 141,06  Denmark (Dkr) 176,84 174,60 173,32 175,82 161,70 160,43  Ireland ( £ Irl) 17,306 17,086 16,961 17,206 15,824 15,699  United Kingdom ( £) 15,567 15,366 15,250 15,472 14,209 14,093  Italy (Lit) 34 688 34 248 33 998 34 487 31 718 31 364  Greece (Dr) 4 860,30 4 775,12 4 694,34 4 726,13 4 303,70 4 130,86  Spain (Pta) 3 029,73 2 993,09 2 973,30 3 013,52 2 783,92 2 753,01  Portugal (Esc) 5 636,70 5 585,92 5 550,46 5 596,34 5 275,74 5 208,37 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . 6. 9 . 91 Official Journal of the European Communities No L 249/ 17 ANNEX III Aids to sunflower seed (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period I 9 (') io (") 11 O 12 (') 1 (') 1 . Gross aids (ECU) : I  Spain 26,454 26,440 26,595 26,926 25,882  Portugal 33,626 33,612 33,771 34,102 33,083  Other Member States 21,386 21,372 21,531 22,862 20,843 2. Final aids : I l l (a) Seed harvested and processed in (2) : ll  Federal Republic of Germany II\ IIIl\ (DM) 50,35 50,31 50,69 51,47 49,07  Netherlands (Fl) 56,73 56,69 57,11 57,99 55,29  BLEU (Bfrs/Lfrs) 1 038,43 1 037,75 1 045,47 1 061,54 1 012,06  France (FF) 168,86 168,75 170,00 172,61 , 164,57  Denmark (Dkr) 192,04 191,92 193,35 196,32 187,17  Ireland ( £ Irl) 18,794 18,781 18,921 19,212 18,316  United Kingdom ( £) 16,886 16,875 17,001 17,264 16,444  Italy (Lit) 37 670 37 646 37 926 38 509 36 714  Greece (Dr) 5 258,15 5 229,05 5 216,81 5 253,10 4 977,38  Portugal (Esc) 7 107,44 7 104,60 7 128,97 7 183,52 6 976,24 (b) Seed harvested in Spain and processed :  in Spain (Pta) 4 064,76 4 062,67 4 086,73 4 134,58 3 982,61  in another Member State (Pta) 4 129,57 4 127,52 4 152,05 4 199,94 4 051,66 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (2) For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,052380 2,051060 2,049790 2,048650 2,048650 2,045740 Fl 2,314660 2,313320 2,312090 2,311040 2,311040 2,307760 Bfrs/Lfrs 42,215700 42,184100 42,155200 42,131900 42,131900 42,058700 FF 6,977380 6,973240 6,969830 6,966790 6,966790 6,956960 Dkr 7,923030 7,920910 7,919340 7,917630 7,917630 7,912070 £Irl 0,767987 0,767991 0,767868 0,767970 0,767970 0,767308 £ 0,698072 0,698582 0,698941 0,6991 67 0,699167 0,699436 Lit 1 531,10 1 533,14 1 535,16 1 536,97 1 536,97 1 544,15 Dr 226,84500 229,25900 231,81300 234,19800 234,19800 241,24000 Esc 175,70600 176,36200 177,07200 177,80700 177,80700 179,88900 Pta 128,92900 129,19800 129,44200 129,66500 129,66500 130,22900